Citation Nr: 0635616	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-33 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a left 
thigh contusion.

(The issue of entitlement to service connection for diabetes 
mellitus, claimed as due to in-service herbicide exposure, 
will be addressed at a later date in a separate decision 
under the same docket number.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from February 1965 to 
December 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the RO in Los 
Angeles, California that, denied service connection for 
residuals of a left thigh contusion, and denied service 
connection for diabetes mellitus, claimed as due to in-
service herbicide exposure.  A videoconference hearing was 
held before the undersigned Acting Veterans Law Judge in 
September 2006.  

The veteran's claim for service connection for diabetes 
mellitus as due to in-service herbicide exposure will not be 
adjudicated at present.  In this regard, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The VA disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The veteran contends that he currently has chronic disability 
of the left leg due to a left leg contusion incurred in 
service.  Service medical records reflect that his left leg 
was struck by a car in March 1968, and he received a 
contusion of the left thigh. A clinical record reflects that 
he was then hospitalized for 25 days, after a physical 
examination showed a large, intramuscular, firm swelling of 
the left quadriceps.

Post-service medical records reflect treatment for a left 
knee disability and for recurrent cellulitis of the left leg.

In October 2006, the veteran submitted additional pertinent 
evidence directly to the Board, and waived RO review of such 
evidence.  As this case is being remanded for other reasons, 
the RO should review this additional evidence.  One of the 
records submitted in October 2006 is an April 2005 VA 
outpatient treatment record which reflects that a VA 
physician reviewed the veteran's service medical records, and 
opined that it was possible that the service injury to the 
left lower extremity was related to his ongoing current left 
leg problems.

The Board finds that a medical opinion is necessary to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The RO should schedule the veteran for a VA examination to 
determine the etiology of any current left leg disabilities.  
Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a left leg 
disability since separation from service.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the etiology of any current 
left leg disability.  The claims file 
should be provided to and reviewed by the 
examiner, and the examination report 
should reflect that this was done.

In particular, the examiner should review 
service medical records pertaining to the 
veteran's March 1968 left leg injury.  
The examiner is asked to respond to the 
following question:

Is it at least as likely as not (50 
percent probability) that any current 
left leg disability is related to the 
left leg contusion incurred in service in 
March 1968?

A complete rationale should be provided 
for any opinion offered.

3.  The RO should then re-adjudicate the 
claim on appeal, with consideration of 
all additional evidence received since 
the August 2004 statement of the case.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


